                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                           DOCKET NO. 3:18-cv-00439-FDW-DCK


 MOHAMMAD M. KARGARIAN,                            )
                                                   )
         Plaintiff,                                )
                                                   )                       ORDER
 vs.                                               )
                                                   )
 PAPA JOHN’S PIZZA, et al.,                        )
                                                   )
         Defendants.                               )


        THIS MATTER is before the Court on Plaintiff’s Motion “requesting a jury trial” filed

pro se. (Doc. No. 42). Pursuant to the prior Orders entered by this Court, including the final order

confirming the arbitrator’s order (Doc. No. 35) and the opinion by the Fourth Circuit Court of

Appeals affirming this Court’s final judgment (Doc. No. 40), this motion is frivolous. It is

DENIED.

        This is not the first frivolous filing by Plaintiff, as the record before this Court is replete

with instances of vexatious, harassing, and repetitive filings. Plaintiff is hereby CAUTIONED

that further frivolous filings could subject him to sanctions, monetary or otherwise, and/or

a pre-filing injunction that could limited his ability to submit filings in this Court without

advance approval by the Court. The All Writs Act, 28 U.S.C. § 1651, authorizes district courts

to issue prefiling injunctions to restrict access to the courts by “vexatious and repetitive litigants.”

Cromer v. Kraft Foods N. Am., Inc., 390 F.3d 812, 817 (4th Cir. 2004) (citing In re Packer Ave.

Assocs., 884 F.2d 745, 747 (3d Cir.1989); 18 Wright, Miller & Cooper, Federal Practice and

Procedure § 4405, at 117–18 (2d ed. 2002) (“Basic power to protect the preclusive effects of a

federal judgment by injunction may well inhere in the very existence of federal courts. If a more




       Case 3:18-cv-00439-FDW-DCK Document 44 Filed 08/13/20 Page 1 of 2
definite grant of general authority is needed, it can be found in the All Writs Act.”); see also Foley

v. Fix, 106 F.3d 556, 558 (4th Cir. 1997); Emrit v. Am. Commc'ns Network, Inc., 583 F. App'x

46, 47 (4th Cir. 2014).

        The Court notes the litigation history for Plaintiff in the instant case, as well as before the

arbitrator as indicated by the record in the instant case, could justify a narrowed injunction under

applicable law if Plaintiff’s continues to abuse the litigation process. Cromer, 390 F.3d at 818 (4th

Cir. 2004) (noting the Court must consider: (1) the party's history of litigation, in particular whether

he has filed vexatious, harassing, or duplicative lawsuits; (2) whether the party had a good faith

basis for pursuing the litigation, or simply intended to harass; (3) the extent of the burden on the

courts and other parties resulting from the party's filings; and (4) the adequacy of alternative

sanctions). Accordingly, Plaintiff is cautioned to avoid submitting vexatious, repetitive, and/or

frivolous filings in the instant matter or other matters before this Court.

        IT IS THEREFORE ORDERED that Plaintiff’s Motion (Doc. No. 42) is DENIED.

Additionally, Plaintiff is hereby warned that federal courts, including this Court, are

authorized to impose sanctions upon vexatious and repetitive litigants for frivolous filings.

Further frivolous filings by Plaintiff may result in this court sanctioning him, including by

ordering a prefiling injunction that limits his access to the court.

        IT IS SO ORDERED.

                                      Signed: August 12, 2020




      Case 3:18-cv-00439-FDW-DCK Document 44 Filed 08/13/20 Page 2 of 2
